IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEVON CURRIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-329

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Andy Thomas, Public Defender, and David A. Davis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.